Appellate Case: 20-2173        Document: 010110620619     Date Filed: 12/17/2021     Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                                     TENTH CIRCUIT                        December 17, 2021

                                                                        Christopher M. Wolpert
                                                                            Clerk of Court

  UNITED STATES OF AMERICA,

         Plaintiff-Appellee,

  v.                                                           No. 20-2173
                                                  (D.C. No. 1:18-CR-01568-WJ-KBM-1)
  RODOLFO RODRIGUEZ, JR.,                                       (D.N.M.)

         Defendant-Appellant.


                                 ORDER AND JUDGMENT*


 Before PHILLIPS, BALDOCK and BRISCOE, Circuit Judges.


       Defendant appeals the district court’s order denying his motion to suppress

 evidence. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                             I.

       The historical facts of this case center on an encounter between Defendant and

 Special Agent Jarrell Perry of the DEA. On February 1, 2018, Defendant travelled on an

 Amtrak train that arrived in Albuquerque for a scheduled stop after departing Los

 Angeles. Agent Perry, who specializes in consent searches on trains and buses carried


        * This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-2173     Document: 010110620619          Date Filed: 12/17/2021     Page: 2



 out in plain clothes, boarded the train when it arrived in Albuquerque. On this occasion,

 Agent Perry wore plain clothes, carried a concealed firearm, and an audio recorder which

 recorded his interaction with Defendant.      Agent Perry found Defendant seated in a

 window seat at the front of the train car in a sprawled-out position with at least one bag, a

 backpack, in the aisle seat next to him. The parties dispute whether there was another

 bag on the seat next to Defendant when Agent Perry made contact with him. According

 to Agent Perry, there was a backpack in the seat and a plastic bag was inside it.

 Defendant claims that the plastic bag was underneath the backpack on the seat next to

 him. Nonetheless, Agent Perry approached Defendant, identified himself as a police

 officer, and asked Defendant if he could speak with him. According to Agent Perry,

 Defendant responded by simply handing him his ticket. Defendant, on the other hand,

 contends that he replied “no, I’m asleep, here’s my ticket” and then handed his ticket to

 Agent Perry. Agent Perry examined Defendant’s ticket and asked for identification,

 which Defendant provided. Agent Perry proceeded to ask Defendant if he had any

 luggage with him on the train. Defendant initially responded by shaking his head, a

 gesture Agent Perry confirmed was an answer in the negative. Undeterred, Agent Perry

 inquired about the backpack on the seat next to Defendant. At first Defendant denied

 owning the backpack, but confirmed it belonged to him after further questioning.

 Defendant, however, contends that Agent Perry’s inquiry was directed at a bag in the rack

 above his seat, which is why he initially denied ownership. Nevertheless, Agent Perry

 asked Defendant for permission to search the backpack and Defendant responded by
                                              2
Appellate Case: 20-2173     Document: 010110620619         Date Filed: 12/17/2021   Page: 3



 emptying its contents. At this point, the accounts diverge again. Agent Perry testified

 that a plastic bag marked “laundry” fell out of the backpack when Defendant upended it.

 Defendant, however, claims he emptied his backpack before the train arrived in

 Albuquerque and that the plastic bag was underneath the empty backpack. Regardless,

 Agent Perry proceeded to ask Defendant for permission to search “this bag here” and

 Defendant replied, “go for it.” Agent Perry then searched the plastic bag where he found

 several vials, one of which contained a gummy bear and another of which contained a

 “green leafy substance” that Agent Perry believed was marijuana. Defendant opened one

 of the vials and ate the gummy bear. At that point, Agent Perry ordered Defendant to

 stand for a pat-down. Defendant refused at first, but ultimately complied. With his

 partner at hand to assist, Agent Perry performed the pat-down and felt a bulge, which he

 thought was a pouch of drugs. Agent Perry arrested Defendant and escorted him to a

 private area to search him. The search revealed a bundle of cash hidden in Defendant’s

 underwear and a second bundle taped to Defendant’s leg. Agent Perry field tested the

 second bundle and determined it contained heroin. In total, Agent Perry found 1.10 kilos

 of heroin and $2,300 of cash in Defendant’s possession. Based on this evidence, a grand

 jury indicted Defendant with possession of one kilogram or more of heroin with intent to

 distribute in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A).

        Defendant filed a motion to suppress the evidence found by Agent Perry and a

 motion to dismiss the indictment. Defendant raised two arguments before the district

 court that are relevant to this appeal. First, Defendant argued his initial encounter with
                                              3
Appellate Case: 20-2173    Document: 010110620619         Date Filed: 12/17/2021    Page: 4



 Agent Perry was not consensual and therefore violated the Fourth Amendment. Second,

 Defendant asserted he did not consent to the search of the plastic bag and this search

 contravened the Fourth Amendment.         After a hearing, the district court rejected

 Defendant’s arguments and denied both motions. Defendant subsequently entered a

 conditional guilty plea, which enabled him to appeal the district court’s denial of his

 motion to suppress and related motion to dismiss the indictment. This appeal followed.

                                            II.

       We review a district court’s denial of a motion to suppress by “consider[ing] the

 totality of the circumstances and view[ing] the evidence in a light most favorable to the

 government.” United States v. Kimoana, 383 F.3d 1215, 1220 (10th Cir. 2004) (citing

 United States v. Long, 176 F.3d 1304, 1307 (10th Cir. 1999)); United States. v. Snyder,

 793 F.3d 1241, 1243 (10th Cir. 2015). In so doing, we “accept the district court’s factual

 findings unless those findings are clearly erroneous.” Kimoana, 383 F.3d at 1220 (citing

 Long, 176 F.3d at 1307). Determinations of witness credibility and the weight afforded

 to evidence are “the province of the district court.” Id. (citing Long, 176 F.3d at 1307).

 “The ultimate determination of reasonableness under the Fourth Amendment, however, is

 a question of law reviewed de novo.” United States v. Madden, 682 F.3d 920, 924–25

 (10th Cir. 2012) (citing Kimoana, 383 F.3d at 1220).

                                            III.

       On appeal, Defendant presents three arguments.        First, Defendant alleges the

 district court erred in finding that he consented to the encounter with Agent Perry.
                                             4
Appellate Case: 20-2173     Document: 010110620619         Date Filed: 12/17/2021      Page: 5



 Second, Defendant argues that the district court erred in finding that he consented to

 Agent Perry’s search of the plastic bag. Finally, Defendant asserts the district court erred

 in finding Agent Perry’s testimony credible. We consider each argument in turn.

        We have previously recognized three types of interactions between police officers

 and individual citizens:

        (1) [C]onsensual encounters which do not implicate the Fourth
        Amendment; (2) investigative detentions which are Fourth
        Amendment seizures of limited scope and duration and must be supported
        by a reasonable suspicion of criminal activity; and (3) arrests, the most
        intrusive of Fourth Amendment seizures and reasonable only if supported
        by probable cause.

 United States v. Hammond, 890 F.3d 901, 904 (10th Cir. 2018) (cleaned up) (quoting

 United States v. Davis, 94 F.3d 1465, 1467–68 (10th Cir. 1996)).            “A consensual

 encounter is the voluntary cooperation of a private citizen in response to non-coercive

 questioning by a law enforcement officer. If the individual is free to leave at any time

 during the encounter, he or she is not seized under the Fourth Amendment.” United

 States v. Hernandez, 93 F.3d 1493, 1498 (10th Cir. 1996). Thus, the question of consent

 fundamentally turns on “whether the police conduct would have conveyed to a reasonable

 person that he or she was not free to decline the officer’s requests or otherwise terminate

 the encounter.” Id. (citing Florida v. Bostick, 501 U.S. 429, 439 (1991)). We consider

 several factors in making this determination:

        [T]he location of the encounter, particularly whether the defendant is in an
        open public place where he [is] within the view of persons other than law
        enforcement officers; whether the officers touch or physically restrain the
        defendant; whether the officers are uniformed or in plain clothes; whether
                                              5
Appellate Case: 20-2173     Document: 010110620619         Date Filed: 12/17/2021     Page: 6



        their weapons are displayed; the number, demeanor and tone of voice of the
        officers; whether and for how long the officers retain the defendant’s
        personal effects such as tickets or identification; and whether or not they
        have specifically advised defendant at any time that he had the right to
        terminate the encounter or refuse consent.

 United States v. Zapata, 997 F.2d 751, 756–57 (10th Cir. 1993) (cleaned up and citations

 omitted). These factors guide our analysis but are not individually dispositive. See

 United States v. Rogers, 556 F.3d 1130, 1138 (10th Cir. 2009) (citing United States v.

 Thompson, 546 F.3d 1223, 1226 (10th Cir. 2008)).

        Defendant first contends that the district court erred in finding his encounter with

 Agent Perry consensual. As a threshold matter, Defendant argues the district court failed

 to “consider the special circumstances indicating that [Defendant] was not in an open

 public place.” According to Defendant, the fact that he “was in an area of the train absent

 from other passengers” meant “he was effectively isolated, and the interaction was more

 private than public.”    Defendant believes this information, and the district court’s

 apparent failure to expressly consider it in its analysis, counsels in favor of finding that

 the encounter with Agent Perry was not consensual. We reject this contention.

        As we have previously recognized, “[w]e can affirm a lower court’s ruling on any

 grounds adequately supported by the record, even grounds not relied upon by the district

 court.” United States v. Mabry, 728 F.3d 1163, 1166 (10th Cir. 2013) (quoting Elwell v.

 Byers, 699 F.3d 1208, 1213 (10th Cir. 2012)). The record shows Defendant was on a

 public train car and that, although he was seated by himself at the front of the car, there

 were other passengers seated in the rear. Existing case law from our circuit leads us to
                                              6
Appellate Case: 20-2173     Document: 010110620619          Date Filed: 12/17/2021     Page: 7



 conclude that these facts are insufficient to defeat the district court’s finding of consent.

 In United States v. Little, we addressed the question of what, if any, expectation of

 privacy an Amtrak passenger had in a roomette, and whether it impacted the analysis of

 consent. See 18 F.3d 1499, 1504–05 (10th Cir. 1994) (en banc). In answering those

 questions, we rejected the idea that a train roomette was analogous to a hotel room and

 went on to state “[w]hile a person’s higher expectation of privacy in his or her train

 compartment would have some relevance if we were reviewing a search of the

 compartment, it has limited relevance to the question of whether a reasonable person

 would believe that he or she is unable to terminate the encounter.” Id. at 1505 (cleaned

 up) (quoting United States v. Bloom, 975 F.2d 1447, 1453 n.6 (10th Cir. 1992)). Thus,

 we expressly dismissed the notion that the location of an encounter compelled a finding

 that it was non-consensual and “constituted an unlawful seizure.” Id. at 1501. Little,

 therefore, forecloses Defendant’s argument.

        Defendant next claims his statement “no, I’m asleep” in response to Agent Perry’s

 attempt to speak with him was sufficient to terminate the encounter and render it

 nonconsensual. The district court did not credit this argument. Rather, it reasoned that

 Agent Perry had not heard Defendant’s statement and was free to continue the

 interaction.1 See United States v. Rodriguez, 472 F. Supp. 3d 1098, 1107 (D.N.M. 2020).



 1
  Defendant argues that the district court applied the wrong legal standard in reaching this
 conclusion. Because the district court’s subsequent analysis is correct and because we
                                                                             Continued . . .
                                               7
Appellate Case: 20-2173    Document: 010110620619         Date Filed: 12/17/2021    Page: 8



 The district court went on to conclude that, even if Agent Perry was aware of Defendant’s

 statements, the encounter was still consensual. See id. at 1107–09. In reaching that

 conclusion, the district court cited appropriate authority from our circuit—United States

 v. Guerrero, 472 F.3d 784 (10th Cir. 2007) and United States v. Manuel, 992 F.2d 272

 (10th Cir. 1993)—in support. See Rodriguez, 472 F. Supp. 3d at 1107–09.

       We find ample support in the record and our case law to conclude Defendant’s

 encounter with Agent Perry was consensual. First, Defendant did not state “no, I’m

 asleep” to Agent Perry in a vacuum. Rather, Defendant also, and almost simultaneously,

 said “here’s my ticket” and handed his ticket to Agent Perry. Agent Perry then requested,

 rather than demanded, that Defendant produce his identification. We have previously

 established that there is no requirement for verbal consent and that “[c]onsent may

 instead be granted through gestures or other indications of acquiescence, so long as they

 are sufficiently comprehensible to a reasonable officer.” Guerrero, 472 F.3d at 789–90

 (citing United States v. Benitez, 899 F.2d 995, 998–99 (10th Cir. 1990)). These facts fall

 squarely within that principle. Evaluating the other relevant Zapata factors, we note that

 Agent Perry did not restrain Defendant until he had established probable cause for a pat-

 down and that he wore plain clothes and concealed his firearm. Additionally, Agent

 Perry’s tone and demeanor were non-confrontational and he only retained possession of

 Defendant’s ticket and identification for a brief period of time. While Agent Perry did

 are free to affirm on any grounds supported in the record, we need not resolve this
 question here. See Mabry, 728 F.3d at 1166.

                                             8
Appellate Case: 20-2173      Document: 010110620619         Date Filed: 12/17/2021      Page: 9



 not specifically advise Defendant of his right to terminate the encounter, we have not

 recognized any obligation to do so. See, e.g., United States v. Ledesma, 447 F.3d 1307,

 1315 (10th Cir. 2006) (“[A]n officer’s failure to inform the defendant that she is free to

 leave, standing alone, does not make an encounter nonconsensual.” (citation omitted)).

 Viewing this evidence in the “totality of the circumstances and . . . in a light most

 favorable to the government,” we conclude Defendant consented to the encounter with

 Agent Perry. See Kimoana, 383 F.3d at 1220 (citing Long, 176 F.3d at 1307).

        As for Defendant’s second argument, he asserts the district court erred when it

 concluded Agent Perry’s search of the plastic bag was consensual.             There are two

 relevant search requests here.      First, Agent Perry requested permission to search

 Defendant’s backpack. Second, Agent Perry sought permission to search the plastic bag

 marked “laundry.” Defendant challenges the district court’s findings as to the second

 search. At bottom, Defendant contends that he did not consent to the search of the plastic

 bag and that both Agent Perry’s request and his grant of consent were directed at the

 backpack.2

        The district court found that Agent Perry’s search request referred to the plastic

 bag, rather than the backpack as Defendant has suggested. In reaching that conclusion,

 the district court relied on the audio recording of the encounter as well as the transcript of

 2
   This is our understanding of Defendant’s argument. Defendant devotes most his
 discussion of this issue explaining why, in his view, the district court erred when it found
 Agent Perry’s testimony credible. Credibility is a distinct issue from consent, and we
 consider them separately.

                                               9
Appellate Case: 20-2173      Document: 010110620619        Date Filed: 12/17/2021      Page: 10



  that recording. See Rodriguez, 472 F. Supp. 3d at 1110–13. Specifically, the district

  court noted the following relevant facts from the recording. First, Agent Perry had

  already confirmed the backpack belonged to Defendant before his initial request for

  permission to search. Id. at 1112. Second, there were jostling sounds on the recording

  after Agent Perry’s first search request, indicating that Defendant upended his backpack

  in response to Agent Perry’s request. Id. Third, the district court emphasized there was

  “a distinct inflection on the word ‘this’ in Perry’s request for consent to ‘search this bag

  here.’” Id. (emphasis in original). The district court found this inflection indicated Agent

  Perry’s second request referred to a different bag than the backpack, namely the plastic

  bag.   Id.    We accept the district court’s factual findings unless they were “clearly

  erroneous.”     Kimoana, 383 F.3d at 1220 (citing Long, 176 F.3d at 1307).            After

  independently reviewing the recording in question, we agree with the district court’s

  assessment and conclude its findings were not “clearly erroneous.” See id.

         Finally, Defendant argues the district court erred in finding Agent Perry’s

  testimony credible.     Defendant points to apparent inconsistencies in Agent Perry’s

  testimony as well as decisions from various courts in this Circuit, including our own, that

  either found Agent Perry was not credible or otherwise questioned his conduct. We have

  repeatedly explained, however, that we owe the district court significant deference when

  reviewing its credibility determinations and its evaluation of witnesses. See, e.g., id. at

  1220 (“The credibility of witnesses, the weight to be given evidence, and the reasonable

  inferences drawn from the evidence fall within the province of the district court.”
                                              10
Appellate Case: 20-2173      Document: 010110620619          Date Filed: 12/17/2021   Page: 11



  (citation omitted)); id. at 1226 (“We give special deference to such credibility

  determinations, which can virtually never be clear error.” (quoting United States v.

  Pedroza, 269 F.3d 821, 826 (7th Cir. 2001)); United States v. McIntyre, 997 F.2d 687,

  708 (10th Cir. 1993) (“We are bound to accept the resolution of conflicting evidence and

  the assessment of the credibility of witnesses as they are found by the trial judge as the

  trier of fact.” (citing United States v. Youngpeter, 986 F.2d 349, 353 (10th Cir. 1993)).

  Here, the district court observed Agent Perry’s testimony and found him to be a credible

  witness. See Rodriguez, 472 F. Supp. 3d at 1106–07, 1111–12. Viewing the district

  court’s determinations in light of the deference we owe, we have no difficulty concluding

  that the district court did not err in finding Agent Perry’s testimony credible.

                                               IV.

         For the foregoing reasons, we AFFIRM the district court’s judgment.



                                             Entered for the Court



                                             Bobby R. Baldock
                                             Circuit Judge




                                               11